      Case 1:09-cv-01714-GHW-RWL Document 318 Filed 05/12/20 Page 1 of 2
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                        DATE FILED: 5/12/2020


                                      x
In re DEUTSCHE BANK AG SECURITIES     :   Master File No. 1:09-cv-01714-GHW-RWL
LITIGATION                            :
                                      :   CLASS ACTION
                                      :
This Document Relates To:             :   ORDER PROVIDING THAT
                                      :   SETTLEMENT HEARING SCHEDULED
         ALL ACTIONS.                 :   FOR JUNE 11, 2020 BE CONDUCTED
                                      x   TELEPHONICALLY




4828-5962-8476.v1
      Case 1:09-cv-01714-GHW-RWL Document 318 Filed 05/12/20 Page 2 of 2



         This matter comes before the Court on Class Plaintiffs’ Agreed Motion to Conduct the

Settlement Hearing Telephonically in light of the present conditions and future uncertainty

resulting from the COVID-19 pandemic. Now, therefore, IT IS HEREBY ORDERED that:

         1.         The Settlement Hearing to consider Class Plaintiffs’ motion for final approval of

the Settlement and Plan of Allocation and Lead Counsel’s motion for an award of attorneys’ fees

and expenses and awards to Class Plaintiffs, scheduled for June 11, 2020, at 4:30 p.m. EST, shall

be conducted telephonically at the date and time previously scheduled.

         2.         Lead Counsel shall arrange for a conference call facility for the Settlement Hearing

using the following dial-in number 800-504-8071, and access code 7442642 and circulate same to

all counsel and all Class Members who properly and timely submit an objection and/or who submit

notice of their intention to appear.

         3.         Lead Counsel shall notify all other Class Members of the dial-in number to

participate in the Settlement Hearing by publishing such information on the Settlement website,

www.DeutscheBankSecuritiesSettlement.com, and on the firm websites of Lead Counsel.

         4.         Lead Counsel shall email an Appearance Sheet to the Court no later than five hours

before the Settlement Hearing conference call pursuant to the Court’s Emergency Individual Rules

and Practices in Light of COVID-19, initiate a call to the Court at the time of the Settlement

Hearing, and provide the Court with a “roll-call” of all attorneys (and any Class Members) who

will appear on the record.

         IT IS SO ORDERED.

        May 12, 2020
DATED: ______________________                     _______________________________________
                                                  THE HONORABLE GREGORY H. WOODS
                                                  UNITED STATES DISTRICT JUDGE




                                                    -1-
4828-5962-8476.v1
